DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 12/3/2021 has been entered and considered for this Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth L. Neal (Reg. no. 59,630) on 12/13/2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 14, delete the term “generally” and replace with the term --rectangular--.



Reasons for Allowance
Claims 1-4 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 3, 7, 8, and 14 under §112(b) is withdrawn for the following reasons:
Regarding claim 3: The amendment is sufficient overcome the antecedent basis issue of the previously recited term “the lengths thereof”.
Regarding claim 7: After reconsideration, the ordinarily skilled artisan would have understood the claim to mean that the lip formation includes lip elements and corner pieces, wherein the lip elements extend along each side of the opening, and wherein the corner pieces join the lip elements to define a lip which surrounds the opening. Regarding the term “each side of the opening”, since the opening is rectangular in shape (claim 7 depends on claim 14 which recites that the opening is rectangular in shape), the opening would inherently have sides (e.g., the sides that make up the rectangular shape); therefore, the term “each side of the opening” would be understood to mean each of those sides.
Regarding claim 8: The claim was rejected as inheriting the indefiniteness of claim 7 by virtue of it depending on claim 7. Since the rejection of claim 7 is withdrawn, the rejection of claim 8 is also withdrawn.
Regarding claim 14: The examiner’s amendment is sufficient to overcome the indefiniteness of the previously recited term of “generally rectangular in shape” by deleting the term “generally”.


Within the context of an imaging system housing comprising a body and a scanning plate, the body defining a cavity and an opening in communication with the cavity, the body including a lip formation extending from a peripheral zone adjacent the opening in a direction away from the cavity and transverse to a plane defined by the opening, the scanning plate being shaped and dimensioned to close the opening and having a groove formation extending along a periphery thereof and being shaped and dimensioned to cooperate with and receive the lip formation of the body, wherein the scanning plate is made from a low surface energy (LSE) plastic material, and wherein the body and plate are bonded together using a structural acrylic adhesive applied to one or both of the lip and groove formations, the prior art of record does not teach or reasonably suggest that the body is made from a fiber-reinforced polymer, wherein fibers of at least portions of the fiber-reinforced polymer which form at least part of the lip formation extend transverse to the plane defined by the opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793